Citation Nr: 1029219	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for lumbosacral strain, claimed 
as secondary to service-connected status post right ankle 
fracture.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to January 
1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 RO rating decision in February 
2004.  

During the course of his appeal, the Veteran was afforded an RO 
hearing before a Decision Review Officer (DRO) in February 2005.  

The Board remanded the case to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. in May 2008  

The purpose of the remand was to undertake additional procedural 
and evidentiary development, to include supplying the Veteran 
with corrective Veterans Claims Assistance Act (VCAA) notice, 
obtaining any outstanding treatment records, and supplying the 
Veteran with a VA examination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The Veteran is not shown to have manifested complaints or 
findings of a low back condition in service or for many years 
thereafter.   

3.  The chronic low back strain is shown to have been the product 
an injury sustained in connection with the Veteran's employment 
after service.  

4.  The currently demonstrated chronic lumbosacral strain is not 
shown to be due to an injury or other event of the Veteran's 
period of active service.  

5.   The currently demonstrated low back strain is not shown to 
have been caused or aggravated by the service-connected status 
post right ankle fracture.  



CONCLUSION OF LAW

The Veteran does not have disability manifested by lumbosacral 
strain due to disease or injury that was incurred in or 
aggravated by active service; nor is any shown to be proximately 
due to or the result of the service-connected right ankle 
disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA (2000)

VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist 
a claimant in the development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In this case, in letters dated in October 2003, May 2005 and 
August 2008, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate his claim, as 
well as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by VA.  

Additionally, the August 2008 letter specifically informed the 
Veteran as to disability ratings and effective dates.  The claim 
was last adjudicated, via an SSOC, in September 2009.  

There was a timing deficiency with the August 2008 notice letter, 
with respect to the notice requirements under Dingess because 
they were provided after the initial rating action.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  

The timing deficiency was remedied by the fact that the Veteran's 
claims were readjudicated by the RO in the September 2009 SSOC 
after proper VCAA notice was provided and the Veteran had an 
opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify has been 
met.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, VA and private treatment records, and VA 
examination reports.  

Also of record and considered in connection with the appeal is 
the Veteran's testimony at the DRO hearing along with written 
statements submitted by the Veteran and his representative, on 
his behalf.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting evidence.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such defect is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1131.  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be established for disease diagnosed 
after discharge from service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

As to secondary service connection, there must be (1) evidence of 
a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus between 
the service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

By way of background, the Board notes that a May 1989 RO rating 
decision granted service connection for the residuals of a right 
ankle injury and assigned a 10 percent evaluation, effective on 
January 28, 1989.  

In October 2003, the Veteran filed a claim of service connection 
for a back disorder claimed as secondary to the service-connected 
right ankle disability.  

Specifically, the Veteran asserts that his service-connected 
disability caused him to favor the right ankle and created a 
problem with his back.  

This claim is supported by testimony provided by the Veteran at 
his February 2005 DRO hearing.  

Based upon the evidence of record, the Board finds that the 
Veteran is not shown to have lumbosacral strain that is due to an 
injury or other event of his active service, or to be caused or 
aggravated by the service-connected status post right ankle 
fracture.  

The Board notes initially that the service treatment records are 
negative for complaints or findings referable to a low back 
disorder.  

Moreover, the evidence of a back disorder was not shown in the 
record until many years after the Veteran was discharged from 
service.  This is strong evidence against a finding of any 
continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The VA treatment records, dated from September 2003, reflect 
findings of mild tenderness on palpation of lumbar paraspinal 
musculature, negative straight leg raising, low back pain, and 
right leg sciatica.  

Notably, a December 2003 VA physical medical and rehabilitation 
consult note reported a diagnosis of degenerative joint disease.  
The Veteran was instructed in the use and care of 2 medium/large 
lumbar supports by a physical therapist.  

A December 2003 VA X-ray report showed findings of relative 
anatomic osseous alignment of the lumbar vertebral bodies without 
acute fracture or significant subluxation.   The disc height was 
essentially maintained, and the sacroiliac joints were 
unremarkable.  The Veteran was diagnosed with no fracture, 
subluxation or significant loss of disc height.  

A private treatment record, dated in March 2005, reflected 
complaints of episodes of low back pain with activities, 
especially with lifting.  The physician noted that the Veteran 
walked with a mild antalgic gait, exhibited some tenderness in 
the lower lumbar area, had no spasm of the lumbar spine or 
significant sacroiliac tenderness, had good flexion and extension 
of the lumbar spine, had no groin pain with motion of the hips, 
and had a negative straight leg raise.  

The Veteran was diagnosed with low back pain.  The private 
physician noted that a review of X-ray studies did not reveal any 
plain film abnormalities in the back and specifically opined that 
the ankle injury was not the direct cause of the back pain.  

The Veteran underwent a QTC examination of the back in January 
2004 when he complained of aching, burning, constant pain in the 
lower back that traveled from the leg to the back and was rated 
as 7 on a scale of 10.  

The Veteran noted that his back pain was brought on by physical 
activity and arose on its own at times.  He took Ibuprofen and 
Darvocet to treat the pain.  He denied functional impairment or 
lost time from work because of his back disorder.  The Veteran 
endorsed working as a route driver since 1996.  

On examination, the Veteran's gait showed a decided, and in the 
examiner's opinion, exaggerated right antalgic gait.  The leg 
lengths were symmetrical at 95 centimeters.  There was no sign of 
abnormal weight bearing on his feet or shoes, and he used but, in 
the examiner's opinion, did not need a cane and wore an elastic 
band on the ankle.  

On examination of the back, the examiner noted no radiation of 
pain on movement.  There was slight muscle spasm in the right 
paravertebral muscles of the lumbosacral area.  There was no 
tenderness, and straight leg raising was negative.  His range of 
motion was limited on extension, right and left lateral flexion, 
and right and left rotation.  

The examiner opined that the limitation of motion appeared to be 
feigned to a great degree and indicated that the Veteran did not 
allow movement beyond the limitations.  The limitations were due 
to subjective pain and were not additionally limited by fatigue, 
weakness, lack of endurance or incoordination.  

The diagnostic testing revealed that the Veteran's five lumbar 
type vertebrae were identified and that the vertebral body 
heights and disc space heights were normal with no evidence of 
fracture, dislocation or destructive lesion.  The paraspinal soft 
tissues were unremarkable, and the impression was that of normal 
lumbosacral spine.  

The Veteran was diagnosed with lumbosacral strain based on pain 
in the back, limited range of motion, and slight muscle spasm in 
the right paravertebral area.  

The examiner opined that it was not at least as likely as not 
that the back condition was related to or connected to the right 
ankle condition, based on the finding that the ankle condition 
was not severe enough to have put any abnormal stress on the 
lower back.  

The Veteran was afforded another VA examination in August 2009 to 
address the nature and likely etiology of his claimed lumbosacral 
strain.  Here, the examiner indicated that the Veteran's medical 
records had been reviewed.  

The Veteran gave a medical history of the onset in 1996 of 
intermittent, mild pain in the low back into the right leg that 
was treated with Naprosyn and Flexeril.  He reported that, while 
working for a portable restroom agency, he was cleaning a toilet 
when he developed sharp pain in his back and had suffered from 
pain in the low back since then with moderate flare ups twice a 
month lasting 20 to 30 minutes at a time.  

The examiner observed a normal gait with no muscle spasm or 
guarding, abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis, postural abnormalities, fixed 
deformity, or abnormality of musculature of the back.  

Diagnostic studies of the lumbar spine revealed that the 
vertebral bodies and disc spaces were within normal limits, and 
there was no significant subluxation or degenerative change seen.  
There was normal bone density.  The examiner noted no acute bony 
abnormality of the lumbar spine.  

The Veteran was diagnosed with chronic back pain due to chronic 
strain.  The examiner opined that the Veteran's back pain was 
less likely as not caused by or a result of his military service.  

The examiner noted that the back pain by the Veteran's history 
began in 1996 which was a number of years after his military 
service.  Moreover, the examiner concluded that there was no 
medical evidence introduced to link the Veteran's back pain 
either to military service or to the right ankle fracture and its 
surgical repair.  

In a July 2010 Written Brief Presentation, the representative 
argued that the August 2009 VA examination was insufficient as it 
was not clear that the VA examiner had reviewed the Veteran's 
claims file.  

However, on review, the August 2009 VA examination report clearly 
stated that the medical record had been reviewed, and the Board 
also finds that the examiner elicited and considered a full 
clinical history provided by the Veteran as well as his lay 
assertions in providing the medical opinion.  

The representative argued that the examination was deficient in 
that the examiner failed to identify a cause of the back 
disorder.  To the extent examiner opined that the Veteran's spine 
disorder was neither due to his military service, nor due to his 
service-connected right ankle disability based on the absence of 
evidence, the statement was generally responsive to the question 
presented as to the likely etiology of the claimed low back 
condition.  

In addition, the examiner dated the onset of his chronic low back 
pain extending into the right leg to incident in 1996 when he 
reported injuring his back while cleaning a toilet at work.  This 
is shown to be consistent with other statements in the record 
regarding the initial cause of the claimed low back condition

Moreover, given that the Veteran was noted to have a normal gait 
and related his flare ups due to bending, lifting and carrying 
and long distance driving trips at work, the examiner could find 
no basis for linking the low back strain to any episodes of 
altered weight bearing or disturbed gait caused by the service-
connected right ankle disability.  

This was also confirmed by the earlier examination in 2004 when 
the examiner opined that the service-connected right ankle 
disability was not severe enough to place abnormal strain on the 
Veteran's low back.  

While the treatment records show that the Veteran experiences 
episodes of both low back and right ankle pain, he has presented 
no competent evidence to support his lay assertions that any 
recurrent episodes of low back strain are caused or otherwise 
precipitated by any dysfunction that is identified as being due 
to the service-connected right ankle disability.  

Accordingly, on this record, the currently demonstrated low back 
strain is not shown to have caused or aggravated by the service-
connected right ankle disability.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  

The Board finds the March 2005 private physician's opinion, and 
August 2009 VA examiner's opinion to be probative as to the 
question of any causative relationship between current low back 
strain and the service-connected status post right ankle 
fracture, inasmuch as these opinions clearly were based upon both 
examination of the Veteran and consideration of his documented 
medical history and assertions, and because a rationale 
underlying the opinion is reasonable and consistent with the 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 
(1993).  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached. The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

In essence, there is no competent evidence in support of the 
Veteran's claim other than his own statements.  Lay assertions 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

Although the Veteran reports that his low back pain is due to his 
service-connected ankle disability, he has not submitted any 
medical evidence to support these statements.  In fact, the March 
2005 private treatment record that he submitted identified no 
such relationship.  

The Board notes that when the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, as the preponderance of the evidence is against the 
claim, the claim of secondary service connection for lumbosacral 
strain must be denied.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.310.  The benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  



ORDER

Service connection for lumbosacral strain, claimed as secondary 
to service-connected status post right ankle fracture is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


